I agree to the main question. But I would make it a question, if an execution was to issue out of this court, to take a defendant in a city, and the sheriff makes a warrant to a bailiff there, whether he is entitled to the fees in this statute. But if the town be a county of itself, on execution out of this court, he ought to have the fees.
DODERIDGE and WHITLOCK, JJ., assented.
And afterwards judgment was given for the plaintiff. DODERIDGE, JONES, and WHITLOCK, JJ., being of an opinion, and CREW, C. J., of another. JONES, J., cited a case in 19 Jac., Empson v. Bathurst, in the Common Bench, on the same question, where the court was divided. But he was of the same opinion there as here,; and it was adjudged that the sheriff cannot take a double obligation for his fee, inasmuch as the statute gives him his fee but no penalty. Antea, p. 642; Postea, p. 668; Palm., 397; Bendl., 191; Poph., 173; Noy, 75; Cr. 287; Vin., 20 and 50. *Page 667